                    Case 7:18-cr-00111-CS Document 36 Filed 01/16/20 Page 1 of 1




                                 MARGARET M. SHALLEY, ESQ.
I am told that Mr. Roberson      MARGARET M. SHALLEY & ASSOCIATES, LLC
will be designated                       225 Broadway, Suite 715
                                           New York, NY 10007
tomorrow (likely to a
                                          212-571-2670 (Phone)
facility in Florida), so his
                                            212-566-8165 (Fax)
surrender may be delayed
                                         margaretshalley@aol.com
until Tuesday, January 21,
2020. He shall surrender to
the facility on that date by 2                                            January 16, 2020
pm.

             VIA ECF & FIRST CLASS MAIL
             The Honorable Cathy Seibel
             United States District Judge
             Southern District of New York
             300 Quarropas Street
             White Plains, NY 10601

1/16/20                                                            Re:    U.S. v. Brian Roberson
                                                                          18 Cr. 111 (CS)

             Dear Judge Seibel:

                      I represent Brian Roberson, the defendant in the above-referenced matter. Mr.
             Roberson was sentenced by the Court on November 22, 2019, and ordered to self-surrender
             on January 3, 2020. On January 2, 2020, the Court granted defense counsel’s request to
             delay Mr. Roberson’s surrender until January 17, 2020, because he had not been designated
             and was not in the Bureau of Prisons (“BOP”) system. The purpose of this letter is to
             respectfully request an additional two weeks for Mr. Roberson to surrender. Mr. Roberson
             still has not been designated by the Bureau of Prisons (“BOP”) and counsel called the BOP
             Designation & Sentence Computer Center located at the Grand Prairie BOP complex and
             they still do not have a record of Mr. Roberson. Accordingly, it is respectfully requested
             that Mr. Roberson’s surrender be delayed to January 31, 2020. A proposed Order is
             attached for the Court’s review. The Court’s time and consideration of this matter is greatly
             appreciated.

                                                                   Respectfully submitted,

                                                                          / s /

                                                                   Margaret M. Shalley

             cc:     AUSA Jeffrey Coffman (via ECF)



                                                          1
